Case 1:17-cv-01390-LPS-CJB Document 163 Filed 10/26/18 Page 1 of 5 PageID #: 5637

                          PHILLIPS, GOLDMAN, MCLAUGHLIN & HALL, P.A.
                                              ATTORNEYS AT LAW
  JOHN C. PHILLIPS, JR.                PENNSYLVANIA AVE. AND BROOM ST.
  ROBERT S. GOLDMAN                          1200 N. BROOM STREET
  LISA C. MCLAUGHLIN                         WILMINGTON, DE 19806
  JAMES P. HALL                                    ___________
  DAVID A. BILSON
  MEGAN C. HANEY                                 (302) 655-4200 (P)
                                                 (302) 655-4210 (F)


                                               October 26, 2018

  VIA HAND DELIVERY AND CM/ECF

  The Honorable Christopher J. Burke
  J. Caleb Boggs Federal Building
  844 N. King Street – Unit 28
  Room 2325
  Wilmington, DE 19801-3555

           Re:      Sunoco Partners Marketing & Terminals L.P. v. Powder Springs Logistics, LLC,
                    and Magellan Midstream Partners, L.P., Civil Action No. 17-cv-1390-LPS-CJB

  Dear Judge Burke:
  We write jointly on behalf of the parties in accordance with the Court’s Oral Order of Friday,
  October 19, 2018. The parties met and conferred and do have competing positions as to the
  specific scope and timing for both reductions, as set forth below.

  Plaintiff’s Proposal:

  Plaintiff has asserted 96 claims from 5 patents against Defendants’ blending systems located at 10
  different terminals. Some terminals contain several different blending systems on the same site.
  None of these systems appear to be identical. Attempting to group them, you have at least five
  fundamentally different configurations,1 each configuration directly impacts what claims can and
  cannot be asserted against that particular system.

  Plaintiff has agreed to a two stage reduction. Stage One: 45 asserted claims by 4/8/2019 with its
  Final Infringement Contentions (with corresponding reduction to 50 invalidity references) and
  Stage Two: 25 asserted claims by 5/3/2019 (with corresponding reduction to 30 asserted
  references), which is 3 days after the close of fact discovery and 10 days prior to opening expert
  reports on 5/13/2019. Plaintiff also agreed to reduce the asserted claims within two weeks of the
  close of expert discovery (8/30/19). Dkt. 155, at 4. Plaintiff has also offered to include an earlier
  stage reduction to 65 asserted claims with one requirement from Defendants—to complete its
  production of core technical documents. Defendants declined.

  Defendants likewise proposed a two stage reduction. Defendants initially proposed that Plaintiff
  select 30 claims by 11/7/18 and 15 claims by 8/30/19 (two weeks after close of expert discovery

  1
          For example, certain blending systems: (1) blend from tanks to outgoing pipelines, (2) blend into
  pipelines as it goes by a terminal, (3) blend into incoming pipeline to tank, no distribution to a rack, (4)
  blend into incoming pipelines to tank, distributes at a rack, and (5) blend from a tank, distributes at a rack.
Case 1:17-cv-01390-LPS-CJB Document 163 Filed 10/26/18 Page 2 of 5 PageID #: 5638

  The Honorable Christopher J. Burke                                                               Page 2
  October 26, 2018
  8/16/19). Dkt. 155, at 2. Prior to exchanging drafts of this letter today, Defendants asked Plaintiff
  to select 45 claims by 10/31/18 and 15 claims by 4/29/19 (2 weeks before expert reports). See
  Email from Fiorella to Krill, dated Oct. 24, 2018. Now, Defendants appear to have settled on 45
  claims by 11/6/18 and 15 claims by 4/29/19. Either proposal is untenable.

  First, selecting 15 claims by 4/29/19, would require a substantial reduction of claims the day before
  the close of fact discovery (4/30/19). Conceivably, Defendants could produce documents (timely)
  that prove relevant to claims that had just been dropped from the case.

  Second, reducing 96 claims to either 30 in 12 days, 45 in 5 days, or 45 in 11 days would not
  meaningfully conserve resources. Unlike cases cited in the Oral Order, the parties have already
  exchanged initial contentions and proposed claim constructions. Much of Defendants’ contention
  work is done, and under Plaintiff’s proposed schedule, the asserted claims will be reduced to 45
  before Defendants chart their Final Invalidity Contentions. From this point forward, Defendants
  presumably narrow their invalidity case, not expand it. Moreover, even with 96 claims, the parties
  have identified only 12 claim phrases in dispute. See Dkt. 156, 157. Those claim terms appear
  across a variety of claims and patents. The Defendants’ invalidity references also extend across
  multiple claims and patents. Defendants readily acknowledge this overlapping nature below, so
  why is there a need to reduce these claims now? Any reduction in claims at this time will not lead
  to a meaningful reduction of discovery or claim construction briefing.

  Third, Defendants’ reliance on the pending case of Sunoco Partners Mktg. & Terminals L.P. vs.
  U.S. Venture, Inc. et al., Case No. 15 C 8178, D.I. 251 (N.D. Ill.) to justify its proposal is
  misplaced. The accused systems, which were built and operated by different companies, and
  the analysis and decisions regarding what claims to assert are not the same.

  Moreover, a reduction here will inevitably result in cutting claims that later discovery establishes
  are infringed. To date, Defendants have produced two types of documents for the accused systems:
  (1) schematics showing how components are connected; and (2) “operating procedures,” typically
  2 to 3 pages that provide high level details, such as verifying that the system is turned on and that
  the proper RVP target is entered. MAG-SUN_00011219. These documents do not provide critical
  details on how the accused systems operate. For example, nearly every independent claim requires
  the calculation of a blend ratio based on certain inputs or parameters, as specified in the claims.
  See, e.g., ’302 claims 16, 27; ’629 claims 17, 24, 31; ’686 claims 1, 7, 16; ’948 claims 1, 7; ’548
  claims 1, 6, 9, 14. While Plaintiff can conclude that some blend ratio is calculated by the accused
  systems, Plaintiff is unable to determine how that blend ratio is calculated and what inputs or
  parameters are used (despite serving discovery requests on this issue). Moreover, the documents
  are missing other important details relevant to the claims, such as: whether reports are generated
  and the type of reports (’302 claims 18, 23; ’629 claims 20–23, 32–31); whether measurements or
  other data are stored in a database (’686 claims 5, 6, 9, 12); etc. While Defendants, regrettably,
  refer to these as “trivial features” or “trivial variations,” they do matter. They are different asserted
  claims, and only further discovery will provide the information necessary to enable Plaintiff to
  select which claims it will pursue in this case.

  Finally, Defendants have produced documents from their own mid-1990s systems that they assert
  as prior art, which provide much more detail than its own recent systems, including with blend
  ratio calculations. See, e.g., MAG-SUN_00000608; MAG-SUN_00009485. It is reasonable to
Case 1:17-cv-01390-LPS-CJB Document 163 Filed 10/26/18 Page 3 of 5 PageID #: 5639

  The Honorable Christopher J. Burke                                                              Page 3
  October 26, 2018
  assume that more detailed documents exist for their recent systems. Plaintiff has repeatedly asked
  for these documents.2 Any reduction now would be prejudicial as it would require Plaintiff to
  eliminate claims without the benefit of Defendants’ core technical documents. If the Court
  disagrees, Plaintiff respectfully reserves its right to later seek relief from the court. See In re Katz
  Interactive Call Processing Patent Litig., 639 F.3d 1303, 1313 n.9 (Fed. Cir. 2011) (“It is also
  conceivable that a claim selection order could come too early in the discovery process, denying
  the plaintiff the opportunity to determine whether particular claims might raise separate issues of
  infringement or invalidity in light of the defendants’ accused products and proposed defenses.”).

  Defendants’ Proposal:

  The 96 claims that Sunoco currently asserts far exceeds the number it will assert at trial, or
  that the parties could reasonably litigate during fact and expert discovery. In another litigation
  involving four of the five patents at issue here, Sunoco has already narrowed the asserted
  claims from 116 to 33. See Sunoco Partners Mktg. & Terminals L.P. v. U.S. Venture, Inc. et
  al., Case No. 15 C 8178, D.I. 251 (N.D. Ill.). Sunoco should do the same thing now in this
  case. Defendants propose that Sunoco reduce to no more than 45 claims by November 6 (two
  weeks before claim construction briefing begins), and then reduce to no more than 15 claims
  two weeks before expert reports are due. Defendants will likewise reduce the number of prior
  art references within two weeks of Sunoco’s claim reduction to 50 references for the initial
  reduction and 20 references for the subsequent reduction.3 Sunoco’s proposal to wait until fact
  discovery is over to do any claim reduction will result in a significant waste of resources, and
  is inconsistent with what the Court has done in other cases.

  Defendants’ proposal is consistent with this Court’s practice of streamlining litigation early in the
  case, often before claim construction briefing begins, and again later in the case. For example, in
  a recent case, the Court ordered plaintiff to reduce claims from 150 to 40 two months before
  opening claim construction briefs and then to reduce to 15 claims with final infringement
  contentions. Thermo Fisher Scientific Inc. et al v. Agilent Techs., Inc., No. 17-600 (D. Del. Feb.
  5, 2018). In another case, the Court ordered claims reduced from 52 to 30 one month before the
  exchange of proposed constructions, and to 18 with final infringement contentions. Ethicon LLC
  et al v. Intuitive Surgical, Inc. et al., No. 17-871 (D. Del. Jan. 9, 2018). These cases are merely
  examples of many in which the Court has required early claim reduction. See Collegium Pharm.,
  Inc. v. Teva Pharm. USA, Inc., No. 18-300 (D. Del. Aug. 6, 2018) (ordering claims reduced from
  129 to 66 two weeks before submission of joint claim construction chart, and reduced to 33 one
  month before opening expert reports); Tessera, Inc. et al v. Broadcom Corp., No. 16-380 (D. Del.
  Oct. 27, 2016) (ordering claims reduced from 138 to 46 two weeks before exchange of proposed
  constructions, and reduced to 24 with final infringement contentions).



  2
           April 10, 2018 Email from Krill to Fiorella; April 17, 2018 Letter from Replogle to Moreland;
  August 28, 2018 Letter from Replogle to McCann; Sept. 11, 2018 Letter from Replogle to Fiorella;
  September 28, 2018 Letter from Replogle to Fiorella; October 23, 2018 Letter from Replogle to McCann;
  Oct. 24, 2018 Email from Replogle to Fiorella.
  3
           This reduction of prior art is consistent with the reduction that Sunoco proposed during the
  parties’ meet and confer.
Case 1:17-cv-01390-LPS-CJB Document 163 Filed 10/26/18 Page 4 of 5 PageID #: 5640

  The Honorable Christopher J. Burke                                                             Page 4
  October 26, 2018
  Sunoco cannot distinguish these cases based on the number of accused systems in this case. First,
  while the cases described above vary in terms of the accused products at issue, they consistently
  required early claim reduction—in some instances, earlier than the reduction Defendants propose.
  Second, Sunoco itself refers to the accused systems in this case as “reasonably similar butane
  blending systems” in its infringement contentions. (See First Amended Claim Charts on
  Infringement at 2; Second Amended Claim Charts on Infringement at 4). Sunoco cannot use the
  accused systems’ purported similarities to its advantage for purposes of infringement, but then say
  they are not similar enough to avoid claim reduction.

  The overlapping nature of the claims in this case makes early reduction particularly appropriate.
  For example, some claims focus on elements that are completely overlapping between
  patents. Compare claim 7 of the ’548 patent (reciting “wherein the injection device includes a
  valve that controls the butane flow rate into the gasoline stream”) with claim 9 of the ’302 patent
  (reciting “wherein the blending unit comprises one or more valves for regulating the ratio of butane
  and gasoline blended by the blending unit”). Other asserted claims cover essentially the same
  thing using synonymous language. For example, claim 5 of the ’629 patent recites a “butane
  stream,” while claim 13 of the ’629 patent recites a “volatility modifying agent.” Because “butane
  stream” is synonymous with “volatility modifying agent,” the scope of both claims is identical for
  all practical purposes. Still other claims recite trivial features that differ only slightly from other
  dependent claims. See, e.g., claims 24 and 26 of the ’302 patent (specifying that the generated
  report be used for “complying with regulatory requirements” as opposed to “including data
  concerning weather conditions”); see also claim 11 of the ’302 patent (requiring nothing more than
  the “gasoline” of claim 1 be “reformulated gasoline”). And at least one asserted claim, claim 1 of
  the ’302 patent, has already been invalidated by the Northern District of Illinois in a pending
  litigation involving Sunoco. See Sunoco Partners Mktg. & Terminals LP v. US Venture, Inc. et
  al., No. 15 C 8178, D.I. 429 at 23 (N.D. Ill.). At bottom, the technology in this case relates to
  blending butane into gasoline. While Sunoco’s patents claim trivial variations around that core
  concept, those differences are not the heart of the parties’ dispute and will only serve to unduly
  complicate this case for all involved.

  Sunoco’s contention that it needs more discovery in order to reduce claims is similarly misguided.
  Defendants have provided Sunoco with the core technical documents for the accused systems,
  including drawings, schematics, and operating manuals that show how the systems work. This
  information was sufficient for Sunoco to serve over 340 pages of infringement contentions, which
  cite extensively to internal technical documents. Having accused Defendants of infringement
  based on these documents, it is hardly credible for Sunoco to resist claim reduction based on an
  argument that it does not know how Defendants’ systems work. While Sunoco, like every plaintiff,
  may want additional discovery before trial, that is not a barrier to a timely narrowing of this case.
  Defendants’ proposal, consistent with the Court’s previous orders, leaves Sunoco with 45 claims,
  a number that Defendants increased during the parties’ meet and confer (from 30) to accommodate
  Sunoco’s discovery concerns. To the extent Sunoco believes there are fact questions that it needs
  to seek further discovery on, it can keep those claims in the case and drop others (such as the
  redundant or invalid claims outlined above). If Sunoco has good cause to later add claims back, it
  can seek leave of Court to do so. There is thus no undue prejudice to Sunoco in reducing the
  number of claims to manageable number now.
Case 1:17-cv-01390-LPS-CJB Document 163 Filed 10/26/18 Page 5 of 5 PageID #: 5641

  The Honorable Christopher J. Burke                                           Page 5
  October 26, 2018
                                             Respectfully submitted,

                                             /s/ John C. Phillips, Jr.

                                             John C. Phillips, Jr. (No. 110)
